--------------------------------------------------------------------------------

Exhibit 10.5

CONSULTING AGREEMENT

This Consulting Agreement (this "Agreement") is made and entered into as of this
27 th day of   September 2004, ("Effective Date") by and between Y- Tel
International LLC, a Florida State corporation (hereinafter referred to as the
"Company") and Garry McHenry., a sole proprietorship, (hereinafter referred to
as the "Consultant") (collectively, the "Parties").

RECITALS

WHEREAS, Consultant has certain management consulting experience pertaining to
corporate structure, marketing, strategic alliances, and other matters relating
to the management and growth of companies; and

WHEREAS, the Company wishes to engage the services of the Consultant to assist
the Company in managing its business operations and growth.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:

1.      CONSULTING SERVICES

Attached hereto as Exhibit A and incorporated herein by this reference is a
description of the services to be provided by the Consultant hereunder (the
"Consulting Services").  Consultant hereby agrees to utilize its best efforts in
performing the Consulting Services, however, Consultant makes no warranties,
representations, or guarantees regarding any corporate strategies attempted by
the Company or the eventual effectiveness of the Consulting Services.

2.      TERM OF AGREEMENT

This Agreement shall be in full force and effect commencing upon the date
hereof.  This Agreement has a term of eight months beginning on the date
hereof.  Either party hereto shall have the right to terminate this Agreement
without notice in the event of the death, bankruptcy, insolvency, or assignment
for the benefit of creditors of the other party.  Consultant shall have the
right to terminate this Agreement if Company fails to comply with the terms of
this Agreement, including without limitation its responsibilities for fees as
set forth in this Agreement, and such failure continues unremedied for a period
of 30 days after written notice to the Company by Consultant.

It is anticipated that the Consultant shall spend as much time as deemed
necessary by the Consultant in order to perform the obligations of Consultant
hereunder.  The Company understands that this amount of time may vary and that
the Consultant may perform Consulting Services for other companies.

5.      COMPENSATION TO CONSULTANT

The Consultant's compensation for the Consulting Services shall be as set forth
in Exhibit B attached hereto and incorporated herein by this reference.

6.      INDEPENDENT CONTRACTOR

Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this Agreement. 
Nothing contained in this Agreement shall be construed to imply that Consultant,
or any employee, agent or other authorized representative of Consultant, is a
partner, joint venturer, agent, officer or employee of Company.

7.      CONFIDENTIAL INFORMATION

The Consultant and the Company acknowledge that each will have access to
proprietary information regarding the business operations of the other and agree
to keep all such information secret and confidential and not to use or disclose
any such information to any individual or organization without the
non-disclosing Parties prior written consent.  It is hereby agreed that from
time to time Consultant and the Company may designate certain disclosed
information as confidential for purposes of this Agreement.

8.      INDEMNIFICATION

The Company hereby agrees to indemnify and hold Consultant harmless from any and
all liabilities incurred by Consultant under the Securities Act of 1933, as
amended (the "Act"), the various state securities acts, or otherwise, insofar as
such liabilities arise out of or are based upon (i) any material misstatement or
omission contained in any offering documents provided by the Company (ii) any
actions by the Company, direct or indirect, in connection with any offering by
the Company, in violation of any applicable federal or state securities laws or
regulations, or (iii) a breach of this Agreement by the Company.  Furthermore,
the Company agrees to reimburse Consultant for any legal or other expenses
incurred by Consultant in connection with investigating or defending any action,
proceeding, investigation, or claim in connection herewith.  The indemnity
obligations of the Company under this paragraph shall extend to the
shareholders, directors, officers, employees, agents, and control persons of
Consultant.

Consultant hereby agrees to indemnify and hold the Company harmless from any and
all liabilities incurred by the Company under the Act, the various state
securities acts, or otherwise, insofar as such liabilities arise out of or are
based upon (i) any actions by Consultant, its officers, employees, agents, or
control persons, direct or indirect, in connection with any offering by the
Company, in violation of any applicable federal or state securities laws or
regulations, or (ii) any breach of this Agreement by Consultant.

The indemnity obligations of the Parties under this paragraph 8 shall be binding
upon and inure to the benefit of any successors, assigns, heirs, and personal
representatives of the Company, the Consultant, and any other such persons or
entities mentioned hereinabove.

9.      MISCELLANEOUS

(A)    Any controversy arising out of or relating to this Agreement or any
modification or extension thereof, including any claim for damages and/or
rescission shall be settled by arbitration in Los Angeles County, California in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association before a panel of three arbitrators.  The arbitrators sitting in any
such controversy shall have no power to alter or modify any express provisions
of this Agreement or to render any award which by its terms effects any such
alteration, or modification subject to 9(G). This Section 9 shall survive the
termination of this Agreement.

(B)    If either party to this Agreement brings an action on this Agreement, the
prevailing party shall be entitled to reasonable expenses therefore, including,
but not limited to, attorneys' fees and expenses and court costs.

(C)    This Agreement shall inure to the benefit of the Parties hereto, their
administrators and successors in interest.  This Agreement shall not be
assignable by either party hereto without the prior written consent of the
other.

(D)    This Agreement contains the entire understanding of the Parties and
supersedes all prior agreements between them.

(E)    This Agreement shall be constructed and interpreted in accordance with
and the governed by the laws of the State of California.

(F)    No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by the Parties.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
party making the waiver.

(G)    If any provision hereof is held to be illegal, invalid or unenforceable
under present or future laws effective during the term hereof, such provision
shall be fully severable.  This Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof, and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.

Y-Tel International, LLC                                             Garry
McHenry      

A Florida State
corporation                                                                                         

____________________________________           
____________________________________

BY:  Steve B. Lipman                                                  BY:  Garry
McHenry
ITS: 
President                                                             ITS: 
Owner


EXHIBIT A

DESCRIPTION OF CONSULTING SERVICES

Consultant shall perform the following services pursuant to the terms of this
Agreement:

Manage the strategy and business development for the Corporation. Implementation
of pre-paid credit card platform and expansion of the Company.

The above services will be further defined and delineated by the Company's board
of directors from time to time as necessary.


EXHIBIT B

TERMS OF COMPENSATION

The Consultant's compensation hereunder shall be as follows:

 1. As compensation for the services to be performed hereunder the Consultant
    will receive from the Company $ 12,000 monthly.

 2. The payment is to be made in equal bi-weekly installments

 3. An increase of the consulting fees is automatic as soon the results of this
    agreement enables the Company achieve a level of $ 100,000 gross profit a
    month. The value of the consulting fees should be determined by the
    President of the Company up to $ 20K/month.

 4. Upon approval of a stock option by the Company the Consultant shall be
    granted 500,000 stock options, exercisable at a price equal to half the fair
    market value of a share of common stock, at the time of grant.  The exercise
    term shall be three years.

Y-Tel International, LLC                                         Garry McHenry

a Florida State
corporation                                                                                          

____________________________________           
____________________________________

BY:  Steve B. Lipman                                                   BY: Garry
McHenry
ITS:  President                                                             
ITS:  Owner